FRANK, Acting Chief Judge.
We affirm Pevey’s convictions for burglary of a dwelling and grand theft. We also reject his challenges on constitutional grounds to the habitual violent felony offender statute. We remand this case for resentencing, however. Although the requisites for habitual violent felony offender statute appear to have been met, the record does not reflect that the trial judge ever made specific findings in that regard. See Rowland v. State, 583 So.2d 813 (Fla. 2d DCA 1991).
We affirm Pevey’s convictions but remand for resentencing. If the trial court again determines to impose a habitual violent felony offender sentence, the pertinent portions of Chapter 775 are to be satisfied.
THREADGILL and BLUE, JJ., concur.